Writ of Error Dismissed on Motion of Counsel for the Respective Parties. *Page 803 
                              RULE                   IN THE SUPREME COURT OF FLORIDA, JUNE TERM, A.D. 1941.
                              ORDER
It appearing that the following rules of The Rules of Practice for the Government of the Circuit Courts of Florida in Equity have been superseded by the 1931 Chancery Act, Chapter 14658, Laws of Florida, Acts of 1931:
    1-4, both inclusive 6-68, both inclusive 70-72, both inclusive 74-84, both inclusive 86-90, both inclusive 92, 93 and 95
IT IS ORDERED that the above numbered rules be and they are hereby repealed.
Nothing in this order shall be construed to affect Rules 5, 69, 73, 85, 91 and 94 of the Rules of Practice for the Government of the Circuit Courts of Florida in Equity.
Special Rule 4 is also repealed because superseded by Rule 11, approved and adopted January 13, 1941, effective March 1, 1941.
DONE AND ORDERED this 10th day of July, 1941.
 *Page 1